 PACIFIC CUSTOM MATERIALS 75Pacific Custom Materials, Inc. a wholly-owned sub-sidiary of Texas Industries, Inc. and Warehouse Union Local 6, International Longshoremen™s and Warehousemen™s Union, AFLŒCIO. Cases 32ŒCAŒ15271 and 32ŒCAŒ15498 October 30, 1998 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN The complaint in this case1 alleged that the Respon-dent is a successor employer obligated to bargain with the Union and that the Respondent committed several violations of Section 8(a)(1), (3), and (5).  The judge found several unfair labor practices, including the unlaw-ful refusal to hire certain former employees of the prede-cessor employer in order to avoid the successor bargain-ing obligation, but he dismissed several individual 8(a)(1) and (3) allegations and failed to make conclu-sions of law with respect to several alleged 8(a)(1) viola-tions.  The Board has considered the decision in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings2 and conclusions, except as dis-cussed below, and to adopt the recommended Order, as modified.3 We find merit in the General Counsel™s exceptions to the judge™s failure to find several additional violations of Section 8(a)(1).  These additional violations are based on conversations between an official of the Respondent and employees of the predecessor who were interested in employment by the Respondent.  In this regard, the judge specifically found, based on credited testimony, that the Respondent™s plant manager, Lee Allen, told employee Estrellita Lewis that her new company was nonunion and she would have to be a salaried nonunion employee; told employees Steve Thomas and Donald Davis that laid-off employees would be rehired but that there would be no union, and that Allen wanted them to try being nonunion for a 90-day trial period; explained the hiring process to employee Gary Silveira as ﬁa numbers thingﬂ and told employees Wiles and Benevidez that he could only hire a certain percentage of the old employees because ﬁTexasﬂ [Respondent™s parent corporation] was afraid they would ﬁvote the Union back in and Texas did not want the Un-ion.ﬂ  Particularly in light of the Respondent™s unlawful scheme to avoid hiring a majority of its new work force from the predecessor™s unionized workforce, and thereby to avoid having to recognize and bargain as a successor employer with the Union, each of the afore-mentioned statements interfered with and coerced employees in the exercise of their statutorily protected rights to engage in union activities and to have the Union as their exclusive collective-bargaining representative.  We find that these statements violated Section 8(a)(1) of the Act, and we shall modify the recommended Order and notice by in-cluding references to these violations, as well as the simi-lar violation the judge found but omitted from his rec-ommended Order.4                                                                                                                      1 On January 3, 1997, Administrative Law Judge Jay R. Pollack is-sued the attached decision. The General Counsel and the Respondent each filed exceptions, supporting briefs, and answering briefs.  The General Counsel also filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel.  2 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the record and find no basis for reversing the findings. 3 We agree with the judge that the appropriate remedy for the Re-spondent™s unlawful refusal to hire employees in order to avoid a suc-cessor™s bargaining obligation should include provisions for restoration of the terms and conditions of employment under the predecessor™s contract with the Union.  See Galloway School Lines, 321 NLRB 1422, 1425Œ1427 (1996).  We also agree with the judge™s recommendation to require Respondent to offer a job and provide backpay to Ricardo Ortiz.  The impact, if any, on this remedy of a job offer made and rejected in May 1996 can be litigated in compliance proceedings. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Pacific Custom Materials, Inc., Port Costa, California, a wholly-owned subsidiary of Texas Industries Inc., its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. 1. Insert the following as paragraphs 1(e) and (f) and reletter the subsequent paragraph: ﬁ(e)  Telling employees that its Port Costa, California, facility would be nonunion, that only nonunion employ-ees would be hired, or that employees should try working nonunion for a trial period. ﬁ(f)  Telling employees that only a limited number or percentage of the former employees would be rehired because the Respondent did not want a union.ﬂ 2. Substitute the attached notice for that of the admin-istrative law judge.  MEMBER HURTGEN, dissenting in part. I do not agree that Respondent (a successor) was obli-gated to bargain about its initial terms and conditions of employment. In NLRB v. Burns Security Services, 406 U.S. 272 (1972), the Supreme Court clearly stated the general rule that a successor employer is not required to bargain about its initial terms and conditions of employment.  The Court explained that Section 8(a)(5) forbids an em-ployer from changing its terms and conditions of em- 4 We find no need to pass on the General Counsel™s exceptions to the judge™s failure to find that Steve Johnson was a supervisor within the meaning of Sec. 2(11) or that Human Resources Director Gordon Yonz made unlawful coercive statements.  Any additional unfair labor prac-tice findings based on the conduct of these two individuals would be merely cumulative and would not affect the remedy in this case. 327 NLRB No. 23  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 76ployment.  Thus, where the 
successor™s initial terms and 
conditions represent a change from those of its predeces-
sor, there is no 8(a)(5) violation.
1 That is, the successor 
would be changing the predecessor™s terms, but would 
not be changing its own terms.
2 The general rule is also supported by sound policy 
considerations.  As the Court noted, there is a public in-

terest in allowing a new employer to start afresh.  Just as 
we do not saddle the new empl
oyer with the contract of 
its predecessor, so we should not saddle the new em-

ployer with the predecessor™s
 terms and conditions of 
employment. 
The Court, however, did offer one possible exception 
to the general rule.  The Court stated: 
 Although a successor employer is ordinarily free 
to set initial terms on which it will hire the employ-

ees of a predecessor, there 
will be instances in which 
it is perfectly clear that the new employer plans to 
retain all of the employees in the unit and in which it 
will be appropriate to have 
him initially consult with 
the employees™ bargaining representative before he 
fixes terms.  [406 U.S. at 294Œ295.] 
 I note first that the statement is dictum.  Secondly, the 
Court said that, in the circumstances described, it will be 
ﬁappropriateﬂ to ﬁconsultﬂ with the union about initial 

terms.  This is significantly short of a statement that the 
successor would be required to bargain.  Arguably, the 
Court was simply signaling that an 8(a)(2) violation 
would not lie if the successor consulted with the union 
prior to hiring the predecessor™s employees.  in any 
event, the Court did not speak of a requirement to bar-
gain. 
Finally even if ﬁappropriate to consultﬂ means ﬁre-
quired to bargain,ﬂ there would be no such requirement 

here.  As noted, the bargaining requirement (as to initial 
terms) attaches only if the 
successor employer ﬁplans to 
retain allﬂ of the predecessor employees.  In the instant 
case, even if Respondent had hired the 10 discriminatees, 
there were at least 6 other predecessor employees whom 

it (legitimately) did not hire.  Manifestly, there was no 
ﬁplan to retain allﬂ of the predecessor employees. 
My colleagues contend that Respondent™s 8(a)(3) vio-
lations preclude Respondent from asserting its right to set 

initial terms and conditions of employment.  I disagree.  
The 8(a)(3) violations yield their own compensatory 
remedy of reinstatement and b
ackpay.  It is excessive and 
punitive to use those 8(a)(3) violations to take away the 
legitimate defense to an 8(a)(5) allegation concerning the 

setting of initial terms. 
I recognize that the Board has rejected the position set 
forth herein, and that circuit courts have ruled that the 
                                                          
                                                           
1 Burns
 at 294. 
2 By contrast, a subsequent change by the successor from the initial 
terms would be subject to 
the bargaining obligation. 
Board™s position is a permissible one.
3  However, the 
Supreme Court, whose plain language points the other 
way, has never ruled on the issue.  In addition, even if 
the Board™s position is a permissible one, it would seem 
that the position set forth herein is a more prudent one, 
more balanced concerning a successor employer™s obli-
gations, and is more consistent with the Supreme Court™s 

language. 
 APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT refuse to hire or consider for em-
ployment prospective employ
ees because they are mem-
bers of or affiliated with Warehouse Union Local 6, In-
ternational Longshoremen™s and Warehousemen™s Un-
ion, AFLŒCIO, or to avoid an obligation to recognize 
and bargain with the Union. 
WE WILL NOT tell employees at our Port Costa, 
California facility that it will be nonunion, that former 

employees will only be rehired as nonunion employees, 
or that former employees should try working nonunion 
for a trial period. 
WE WILL NOT tell employees that only a limited 
number or percentage of the former employees will be 

hired because we do not want a union. 
WE WILL NOT threaten employees with retaliation 
for engaging in union activities, testifying at a Board 

hearing, or for engaging in lawful picketing activity. 
WE WILL NOT refuse to recognize and bargain in 
good faith with the Union as the exclusive collective-

bargaining representative of our production and mainte-
nance employees at our Port Costa, California facility. 
WE WILL NOT unilaterally change wages hours and 
other conditions of employment without bargaining 

about these changes with the Union. 
 3 New Breed Leasing Corp. v. NLRB
, 111 F.3d 1460 (9th Cir. 1997); 
NLRB v. Staten Island Hotel
, 101 F.3d 858 (2d Cir. 1996); 
Pace Indus-
tries v. NLRB,
 118 F.3d (8th Cir. 1997); 
Canteen Corp. v. NLRB
, 103 
F.3d 1355 (7th Cir. 1997); 
U.S. Marine Corps v. NLRB
, 944 F.2d 1305 
(7th Cir. 1991). 
 PACIFIC CUSTOM MATERIALS 77WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the 
Board™s Order, offer the following employees employ-
ment to the positions that they would have occupied if 
they had not been unlawfully denied employment, dis-
missing, if necessary, anyone who may have been hired 
or assigned to perform the work that they would have 
been performing or, if those positions no longer exist, to 

substantially equivalent positions, without prejudice to 
their seniority or other rights and privileges, and WE 
WILL make them whole for any loss of earnings and 
other benefits resulting from our failure to hire them, less 
any net interim earnings, plus interest: 
 Donald Davis 
Ricardo Ortiz 
Danny Dominguez 
Julian Silva 
Jesus Esparza 
Danny Smith 
Lucio Guiterrez 
Steven Thomas 
Estrellita Lewis Horacio Villalobos 
 WE WILL, within 14 days from the date of the 
Board™s Order, remove form our files any reference to 

the unlawful refusal to hire the above-named individuals 
and WE WILL, within 3 days 
thereafter, notify them in 
writing that this has been done and that these personnel 
actions will not be used against them in any way. 
WE WILL recognize and, on request, bargain collec-
tively with the Union as the 
exclusive representative of 
our production and maintenance employees at our Port 
Costa, California facility, with regard to wages, hours 
and other terms and conditions of employment and, if 
agreement is reached, embody it in a signed agreement. 
WE WILL, on request of the Union, rescind any depar-
tures from terms and conditions of employment that ex-

isted prior to our takeover of PLA™s Port Costa Materials 
operation, retroactively restore preexisting terms and 
conditions of employment, and make whole the bargain-
ing unit employees by remitting all wages and benefits 
that would have been paid absent such unilateral changes 

from on or about February 22, 1996, until we negotiate in 
good faith with the Union to agreement or to impasse. 
 PACIFIC CUSTOM MATERIALS, INC. A 

WHOLLY-OWNED SUBSIDIARY OF 
TEXAS INDUSTRIES, INC. 
 Sharon Chabon, Esq., 
for the General Counsel
. John D. McLachlan, Esq. and Lynn D. Lieber, Esq. (Fisher & 
Phillips), 
of Redwood City, California, for the Respondent
. Robert Remar, Esq. (Leonard, Nathan, Zuckerman, Ross, Chin, 
& Remar), 
of San Francisco, California, for the Charging 
Party
. DECISION STATEMENT OF THE CASE 
JAY R. POLLACK, Administrative Law Judge. I heard this 
case in trial at Oakland, California, on 12 dates beginning June 
10, and ending August 12, 1996.  On February 28, 1996, Ware-
house Union Local 6, International Longshoremen™s Union, 
AFLŒCIO (the Union) filed the charge in Case 32ŒCAŒ15271 
alleging that Pacific Customs Materials, Inc., a wholly-owned 
subsidiary of Texas Industrie
s, Inc. (Respondent) committed 
certain violations of Section 8(a)(5), (3),  and (1) of the Na-
tional Labor Relations Act (the 
Act).  On April 30, 1996, the Regional Director for Region 32 of the National Labor Rela-

tions Board issued a complaint and notice of hearing against 
Respondent, alleging that Responde
nt violated Section 8(a)(5), (3), and (1) of the  Act.  During the hearing, on June 11 the 

Union filed the charge in Case 32ŒCAŒ15498.  On July 19, 
1996, the Regional Director issued a complaint in that case.  On 
July 23, I granted General Coun
sel™s motion to consolidate the 
cases.  Respondent file
d timely answers to the complaints, de-
nying all wrongdoing.  
The parties have been afforded full opportunity to appear, to 
introduce relevant evidence, to
 examine and cross-examine witnesses, and to file briefs. On the entire record, from my 
observation of the demeanor of the witnesses,
1 and having con-
sidered the posthearing briefs of the parties, I make the follow-ing FINDINGS OF FACT  
I. JURISDICTION The Respondent is a California corporation with a principal 
place of business in Port Costa, California, where it has been 
engaged in the production and sa
le of lightweight aggregate products. During the first 6 months of 1996, Respondent sold 
and shipped goods and materials 
valued in excess of $50,000 
directly to customers located outside the State of California. 

Accordingly, Respondent admits 
and I find that Respondent is 
an employer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act. 
Respondent admits and I find that the Union is a labor or-
ganization within the meaning of Section 2(5) of the Act.  
II. THE ALLEGED UNFAIR LABOR PRACTICES 
A. Background and Issues 
Prior to January 23, 1996, Port 
Costa Materials (Port Costa) 
was engaged in the production a
nd sale of lightweight aggre-
gate products at a facility located 
in Port Costa, California. Port 
Costa was a wholly-owned subs
idiary of PLA Holdings. PLA 
also owned a lightweight aggregate manufacturing facility in 
Frazier Park, California, and a quarry in Olancha, California. 
On January 23, Respondent purchas
ed the Port Costa, Olancha, 
and Frazier Park facilities from PLA Holdings. The Port Costa 
facility is the only facility at issue in this case. The Union rep-
resented production and mainte
nance employees at the Port 
Costa facility. The other two facilities were nonunion. 
Prior to the purchase of the Port Costa plant by Respondent, 
the Union had represented the maintenance and production 
employees since at least 1950. The most recent collective-
                                                          
 1 The credibility resolutions have be
en derived from a review of the 
entire testimonial record and exhibits
, with due regard for the logic of 
probability, the demeanor of the wi
tnesses, and the teachings of 
NLRB v. Walton Mfg. Co.,
 369 U.S. 404, 408 (1962). As to those witnesses 
testifying in contradiction to the 
findings herein, their testimony has 
been discredited, either as having been in conflict with credited docu-
mentary or testimonial evidence or because it was in and of itself in-
credible and unworthy of belief.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 78bargaining agreement between Port Costa and the Union was 
effective by its terms from June 1, 1994, through May 31, 1998. 
Texas Industries (TXI) made an offer to purchase the Port 
Costa, Olancha, and Frazier Pa
rk facilities in May 1995. Em-
ployees learned of the possible sale in the fall of 1995. In De-

cember 1995, in anticipation of th
e sale, Port Costa shut down 
its manufacturing operations. On or about January 22, 1996, the 
Port Costa employees were discharged. There were 32 mainte-
nance and production workers in the bargaining unit repre-
sented by the Union at the time the plant was purchased by 
Respondent. Two of these employees were mechanics who 
were excluded from the bargai
ning unit by agreement between 
Port Costa and the Union. The 
other eight mechanics were in 
the bargaining unit. While a
ll 32 employees applied for em-
ployment with Respondent, Respondent hired only 15 of the 

former Port Costa employees. Of these 15 employees, 2 were 
the nonunion mechanics who were excluded from the bargain-
ing unit. In this case, the General C
ounsel alleges that Respondent failed and refused to hire 16 employees in order to avoid a suc-
cessorship obligation under the Act.
2 The complaint further 
alleges that Respondent refused 
to recognize and bargain with 
the Union and made unilateral ch
anges in terms and conditions 
of employment without notice to
 and bargaining with the Un-
ion. Further, the complaint alleges that Respondent committed 
independent violations of Section 8(a)(1) of the Act by certain 
statements to employees. Finally, the second complaint alleged 
that Respondent selected two 
employees for drug and alcohol 
testing in retaliation for those employees giving testimony in 

this case. Respondent denies the commission of any unfair 
labor practices. Further, Respo
ndent contends that its hiring 
practices were not affected by union considerations but rather 

that it selected employees ba
sed on qualifications. Respondent alleges that it would not have hi
red a majority of Port Costa™s 
employees in any event, and, therefore would not be a succes-

sor employer. Further, Respondent argues that its operation is 

substantially changed from that of 
Port Costa and that it is not a 
successor employer. Respondent contends that the drug and 

alcohol tests at issue herein were part of a TXI companywide 
program of random testing and free from any discriminatory 
motive. Finally, Respondent deni
es the unlawful statements 
attributed to it. 
B. The Facts 
1. The failure to hire 
The Union represented the production and maintenance em-
ployees at the Port Costa facility for at least 45 years prior to 
Respondent™s purchase of the plant. The collective-bargaining 
agreements between PLA and the Union were multiunion, mul-
tiemployer collective agreements. The most recent collective-
bargaining agreement between the Union and Port Costa was 
not set to expire until May 
31, 1998. On January 23, 1996, 
Respondent purchased the assets of
 the Port Costa facility and 
the nonunion Frazier Park and Olancha facilities from PLA. 
                                                          
 2 In 
NLRB v. Burns Security Services, 406 U.S. 272 (1972), the Su-
preme Court held that the mere cha
nge of ownership in the employing 
industry did not relieve the new empl
oyer of an obligation to bargain 
with the exclusive bargaining repr
esentative of its predecessor™s em-
ployees. The criteria upon which the Court upheld the bargaining obli-
gation were that the bargaining unit remained unchanged and a majority 
of the employees hired by the new 
employer were represented by a 
recently certified bargaining agent. 
The purchase of the PLA facilities took over a year to com-
plete. In May 1995, Respondent 
made an offer to purchase the 
assets of the PLA facilities at Port Costa, Olancha, and Frazier 
Park. In October, Lee Allen, 
now Respondent™s plant manager 
and then Port Costa™s plant supe
rintendent, held a meeting for 
employees at which he told employees that the plant had been 
sold to TXI and that TXI was ﬁnonunion™™ and did not believe 
in unions. Allen told the employees that they would have to 
apply to work for TXI to remain
 working at the facility. Allen 
assured the employees that the 
application process was only a 
formality and that he expected everyone to come back to work 
after TXI tookover. Allen deni
ed making such comments but I 
credit the testimony of the em
ployees over Allen™s denials. 
However, at the time these statements were made, Allen had 
not applied for work with Respondent, had not interviewed for 
employment, and had not yet be
en hired by Respondent. Thus, 
Allen was not an agent of Respondent and, therefore, Respon-
dent cannot be held responsible 
for these statements. As Allen was not an agent of Respondent, these statements 
are hearsay.  
On November 19, Respondent began running advertisements 
in the San Francisco Chronicle 
soliciting applications for pro-
duction, maintenace and office po
sitions. These advertisements 
ran for 2 weeks, and set forth a December 1, 1995 deadline for 

the receipt of applications. The Port Costa employees were also 
encouraged to file job applications. Every Port Costa employee 
filled out an application and Allen forwarded the applications to 
Jim Milam of TXI, now Responde
nt™s regional operations man-
ager.  
In November, Mel Brekhus, a TXI vice president, held a 
meeting with Allen and the Port Costa managerial and adminis-trative staff. Gina Benevidez, operational accountant testified 
that at this meeting, Brekhus stated that Respondent was look-
ing for the best qualified employ
ees. An employee questioned 
Brekhus about the Union representing employees at Port Costa 
and about rumors that Respondent intended to get rid of the 
Union. Brekhus responded that 
Respondent facility at Port 
Costa would be nonunion and that Respondent intended to 
break up the Union. Lezlee Wiles, an administrative account-
ant, substantially corroborated 
Benevidez™ testimony. Shortly 
after this meeting Wiles, Bene
vides, and Allen were offered jobs. Allen accepted the job as plant manager in early Decem-
ber. I credit the testimony of Wi
les and Benevidez over Respon-
dent™s denials. Wiles was a re
luctant witness who was clearly 
fearful of losing her job. Furt
her, she was a disinterested wit-
ness who stood to gain nothing from her testimony. Notwith-

standing her reluctance to testify, Wiles gave testimony clearly 
against her employer™s case. Under these circumstances, I find 
it highly unlikely that Wiles would give fals
e testimony against 
her employer. I found Wiles to be a credible witness and credit 

her testimony over Respondent™s 
denials. For the same reasons 
I found Benevidez to be a very credible witness. Moreover, 

within a day after Benevidez in
formed Respondent that she had 
been subpoenaed to testify in this case, Benevidez was ordered 

to undergo a drug test. In spite of all this, Benevidez gave tes-
timony against her employer™s in
terests. Under these circum-
stances, I find her testimony to be extremely credible.  
Former employee Estrellia Lewis testified that in early De-
cember 1995, she went to the plant to discuss a vacation check. 

According to Lewis, Allen told her that the new company was 
nonunion and that she would have to be a salaried nonunion 
person. I find that by early December, Allen had been offered 
 PACIFIC CUSTOM MATERIALS 79and had accepted the position of plant manager for Respondent, 
contingent on the sale going through. Thus, I find that Allen™s 
statements are admissions by a party opponent under the Fed-
eral Rules of Evidence, Rule 801(d)(2)(D) and, therefore, not 
hearsay.  
In mid-December, in anticipation of the impending sale, Port 
Costa shut down its kiln operations
, which resulted in the layoff 
of most of the production employees. Employee Daniel 
Dominguez testified that Allen 
assured him that he was going 
to keep his job. Employee Danny Smith who had previously 
been laid off testified that he called Allen to find out if he 
should empty his locker. Accordi
ng to Smith, Allen stated that 
it would not be necessary to clean out the locker because Smith 

would be coming back to work. 
Employees Steve Thomas and Donald Davis testified that 
Allen told them that the laid-off employees would be rehired 
but that there would be no union. Allen told the employees that 
he wanted them to try being nonunion for 90 days as a trial 
period. Allen told Thomas that
 of the 200 outside job applica-
tions he had received, only 7 we
re worth forwarding to TXI.  
Ross Gephart, president of Port Costa testified that in De-
cember and again in January 1996, Allen told him that he in-
tended to hire back 90 percent of the bargaining unit employ-
ees.  
In January, Jim Milam, TXI™s 
regional operations manager, 
asked Allen to screen the outside
 applicants who had applied to 
Respondent™s November newspaper advertisements. Of the 70 
to 80 applications received by the company, Allen found only 7 
or 8 adequate enough to forward 
to Milam. Allen told employ-
ees and testified at the trial that
 most of the applicants were 
only qualified to ﬁflip burgers.™™ 
The seven or eight employees 
whose applications were forwarded to Milam were not inter-viewed at that time. 
On January 22, PLA transferred 
the assets of Port Costa and 
the other PLA companies to Respondent. On January 22, the 
Port Costa employees were paid their final paychecks. On that 
day, Estrellita Lewis asked A
llen whether she should clean out her locker and Allen answered that she shouldn™t worry because 
she was ﬁcoming back.™™ Allen made similar statements to me-
chanics Steve Thomas and Donald
 Davis, that same day.  
On January 23, Respondent be
gan operations at the Port Costa facility. In addition to hiring Allen, Respondent hired 
nonunion-staff employees Benevidez, Wiles, Steven Johnson, 
shipping and quality control supe
rvisor, Caine Lai, quality con-
trol, Stanford Koch, security, and Susan King clerical. Only one 
administrative employee whos
e position had been abolished 
was not hired. In addition, th
e two mechanics who were ex-
cluded from the unit and were not union members, Kevin Rudy 
and Robert Jasso, were hired. 
Operations began at the Olancha 
and Frazier Park facilities on January 23. All the employees 

hired at that time were former PLA employees. 
In late January and continuing 
into late February 1996, Re-
spondent conducted interviews with
 the former Port Costa em-ployees. The employees were interviewed by Gordon Yonz, 

TXI™s human resources director, and Lee Allen together. Dur-
ing the interviews Yonz told employees that TXI™s other plants 
were nonunion. Yonz told the empl
oyees that it was up to the 
employees whether they wanted
 a union or not. Certain em-
ployees testified that Yonz stat
ed that Respondent intended to 
remain nonunion or that the facility would remain nonunion.  
On February 7, Respondent ran 
newspaper advertisements in 
the Contra Costa Times. Those advertisements drew a greater 
response from the local geographic area than had the adver-
tisements in the San Francisco newspaper. At the same time, 
Yonz contacted the Private Industry Council which was work-
ing to place employees adversely affected by the base closure at 
Mare Island Naval Shipyard. Re
spondent also contacted the 
California Employment Develo
pment Department. Respondent 
received over 300 applications 
in response to these efforts. More important, due to layoffs 
at Mare Island and at S&H 
Sugar, a nearby sugar refinery
, Respondent received applica-
tions from very qualified and even
 over qualified applicants for 

the production and maintenance j
obs. These applicants were screened by Gordon Yonz and Ruth Laudan, another TXI hu-
man resources offical. Allen then interviewed the applicants 
passed on to him by Yonz and La
udan. Allen testified that he 
made the final decisions concerning which applicants to hire. 
Allen testified that during the 
hiring process he made various 
written lists of the former employees and new hires he had 

decided to hire. The lists were a work in progress and Allen 
made various lists and changes to those lists. Respondent pro-
duced some lists and General Co
unsel obtained copies of other 
lists. Not all the lists drawn up
 by Allen were preserved by 
Allen or Respondent. The first lis
t Allen made was a list of the 
Port Costa employees listed in ﬁorder of importance to opera-
tion.™™ On another list, Allen 
listed only 18 employees. All 
those employees were former employees represented by the 

Union. Of those 18 employees, 13 were hired. Of the other five 
employees: Jesus Martinez did 
not pass his physical; Dave 
Schelhorn did not accept his offer; Ricardo Ortiz was not of-

fered employment until May when he declined the offer; and 
Horacio Villalobos and Dave Dominguez were not offered 
employment until July.  
On a list entitled ﬁstart-up 20 employees,™™ Allen remarked at 
the bottom of the list ﬁ11 former union™™ and ﬁ9 new or non-
union.™™ The nine included Robert Jasso and Kevin Rudy, the 
two mechanics who were excluded from the bargaining unit by 
agreement between the Union and Port Costa. This startup list 
included Villalobos, Dominguez, Schelhorn, and Martinez. It 
further included Ricardo Ortiz as an alternative kiln burn opera-
tor.  On another list of ﬁ31 union employees,™™ Allen listed 13 
employees he would let go and 
18 employees he would keep. 
He remarked that he was letting go 42 percent and keeping 58 

percent. He further noted that the employees being retained had 
65 percent of the total years of experience in the plant.  
On the list entitled ﬁdream team,™™ Allen noted ﬁformer 
61%.™™ In this calculation, Alle
n included Jasso and Rudy, the 
nonunion mechanics, as former employees. The dream team list 
included 30 positions with 2 open or unfilled. Schelhorn, 
Dominguez, Martinez, Ortiz, and Villalobos were included on 
this list. Five of the new hires named on this dream team list 
did not go to work for Respondent. Allen placed an asterisk 
next to the names of the new hires and the two nonunion me-

chanics on this list. 
Gary Silveira, an electrician, was listed as the most important 
employee on Allen™s ﬁorder of importance™™ list. Silveira was 
rehired prior to the reopening of the plant and reported to work 
on February 12. Silveira testified 
that on that date he and fellow 
employee Rafael Aguilar saw one of Allen™s lists entitled 
ﬁDream Team.™™ This list cont
ained the names of 18 former 
Port Costa employees and new hires. According to Silveira this 
list included the name of Estrellita Lewis. The ﬁDream Team™™ 
list in evidence did not include Le
wis™ name. However, it well 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 80may be that there were several lists with that title. Aguilar also 
testified that he saw a ﬁDream Team™™ list in Allen™s office. 
Aguilar described the list as containing the names of 18 or 19 
former union employees, the 2 nonunion mechanics and ap-
proximately 8 new employees. Aguilar also testified that he 
saw Estrellita Lewis™ name on this list. 
Silveira further testified that a few days after seeing the 
dream team list, he told Allen that Steve Johnson, quality con-
trol supervisor, had told him that there were going to be a ﬁlot 
of new faces.™™ Silveira said th
at he was confused because he 
had seen Allen™s dream team list. Allen said that the list in-
cluded the names of people Allen wished to bring back to work 
and who he thought would be best
 at bringing the plant back up 
and running. However, 
Allen said that ﬁthey™™ had very strict 
rules on how he could hire and rehire for the plant positions and 
that he could only rehire so many of the people on the list. 
When Silveira asked why, Allen told him that it was a ﬁnum-
bers thing.™™ 
Robert Stewart, former vice president of operations at Port 
Costa, testified that he called A
llen in early February to find out 
how the transition was going. Acco
rding to Stewart, Allen said 
that he had been told he could hire 49 percent of the former 
Port Costa union hourly employees, the limit had been changed 
to 46 percent. Stewart asked why the limits had been placed 
and Allen answered so that the employees would not have any 
ﬁvoting rights™™ in the plant.  
Wiles testified that in early February she asked Allen which 
former employees would be coming back. Allen answered that 
a certain percentage would have to be hired back before the 
Union could be reinstated. Benevi
dez, present for this conver-
sation, testified that Allen stated
 that he could hire only a cer-
tain percentage of the old employees because ﬁTexas™™ was 
afraid they would ﬁvote™™ the Un
ion back in and Texas did not want the Union. Allen denied the statements attributed to him 
by Silveira, Stewart, Wiles, 
and Benevidez. I found those wit-
nesses to be more credible than Allen and I give no weight to 
his denials. Further, the lists drawn up by Allen tend to cor-
roborate the testimony of these witnesses and to impeach Al-

len™s testimony. The lists clearly show that Al
len was particu-larly concerned with the numbe
r of union employees he kept 
and the percentage of former employees that made up the work 
force. In mid-February, Allen began notifying former employees 
that they had not been hired by Respondent. Allen generally 
told the employees that he had decided to hire more experi-
enced or more qualified employees. On February 22, Respon-
dent commenced operations with a substantial and representa-tive complement of 25 production 
and maintenance employees. 
Of these 25 employees, 11 were new hires, 2 were nonunion 
former employees, and 12 were former union represented em-
ployees. By February 23, Res
pondent had 29 employees. The 
four additional employees were 
new hires. By March 5, Re-
spondent hired an additional three employees one of whom was 
a former union-represented employee. 
On February 28, the Union made a demand for recognition 
and bargaining. Respondent had al
ready set the intial terms and 
conditions of employment without notice to or bargaining with 
the Union. On March 4, Respondent refused to recognize and 
bargain with the Union. Respondent took the position that it 
would be ﬁinappropriate to 
recognize the Union without a 
showing that the Union represented a majority of the employ-

ees.™™ 
In March, Ross Gephart had a co
nversation with Jose Fulgin-
iti, Respondent™s sales manager. Fulginiti had been a vice 

president in charge of sales for Port Costa. During this conver-
sation, Gephart mentioned that 
Respondent had not hired Steve 
Thomas, a mechanic, 
and Gephart asked why Thomas had not 
been hired. Fulginiti replied that Thomas had not been hired 
because he was a union shop steward. Gephart answered that he 
thought Thomas was one of the best employees at the plant. 
Fulginiti told Gephart that qualifications did not matter because 
ﬁJim Milam had given Lee Allen orders to hire back less than 
50% of the work force.™™ Fulginiti was not called to testify.
3 2. The drug testing of witn
esses Silveira and Benevidez 
In June, prior to the opening of the hearing in this case, Gary 
Silveira gave Lee Allen a copy
 of the subpoena served on him 
by the General Counsel. Within 
an hour, Allen called Silveira into his office and asked whether Silveira believed in ﬁcoinci-
dences.™™ Allen told Silveira th
at the employee had been ﬁran-
domly™™ chosen to undergo a drug and alcohol test. Silveira 
took an alcohol test immediately a
nd then went to a clinic for a 
drug screen.  Operational accountant Gina Benevidez was sent for a drug 
test shortly after calling Jim Milam and notifying Milam that 
she had been subpoenaed. The day after Benevidez informed 
Milam that she had been subpoenaed by the General Counsel, 
Benevidez was told that she had been randomly chosen for a 
drug and alcohol test. Benevidez 
was required to take an alco-hol test immediately and then we
nt to a clinic for a drug test. 
The evidence shows that TXI ha
s a companywide practice of 
randomly testing employees fo
r drugs and alcohol. The em-
ployees are randomly selected by an outside company, Assur-
ance Medical Corporation. TXI randomly tests 12.5 percent of 
its work force every calendar quarter. The 2 employees at issue 
here, Benevidez and Silveira, had been among 10 employees 
supervised by Milam, that were chosen for drug tests at the end 
of April 1996.
4 Milam had received the list of names at least 2 
weeks prior to learning that the employees had been subpoe-
naed. Under company policy thes
e employees would have been 
tested earlier, within 2 days of Milam™s receipt of the list. How-

ever, due to Milam™s travel schedule he requested a delay from 
TXI™s human resources departme
nt. Thus, the evidence shows 
that these employees were randomly chosen prior to Respon-
dent™s knowledge of the subpoenas. The timing of the testing 
was based on Milam™s travel sc
hedule and not events connected 
to this case. Finally, the employees were not treated differently 
from other employees not participating in this case.  
The only aspect of the drug test
ing that appears coercive is 
Allen™s question to Silveira, ﬁdo you believe in coincidences?™™ 
Such a question, under the circumstances of a drug policy, new 
to this plant and this employee
, would tend to suggest to Sil-
veira that the drug and alcohol te
sts were in retaliation for his 
impending testimony against 
Respondent. I find by this 
                                                          
 3 Although a time was set aside for Fulginiti to testify he did not tes-
tify. Respondent™s counsel stated that Fulginiti was unavailable to 
testify but did not explain the circumstances which made Fulginiti 
unavailable. In any event, I credit Gephart™s testimony. 
I find Fulginiti™s statements to be an admission by a party-opponent 
under Fed.R.Evid. 801(d)(2)(D) and, therefore, not hearsay. See 
Nephi Rubber Products
, 303 NLRB 151, 158 (1991). 
4 This would have been the first time that the drug testing program 
applied to the employees at Port Co
sta, Olancha, and Frazier Park. All 
the employees had been required to pass a drug test as a condition of 
employment. 
 PACIFIC CUSTOM MATERIALS 81conduct, Allen implied that Res
pondent retaliated against em-ployees for giving testimony under the Act. 
3. Respondent™s defenses 
Respondent alleges that hiring fo
r the Port Costa facility was 
not based on union considerations
 but rather on the ﬁtalents, 
skills and experience of those hired compared to those not 
hired.™™ It contends that the 
employees it hired had greater 
skills, experience, and abilities 
than the employees who were 
not hired. Respondent further ar
gues that even if Respondent 
hired all the employees on Alle
n™s ﬁdream team,™™ Respondent would still not have hired a majority of PLA™s Port Costa em-
ployees. 
In the 5 years prior to Respondent™s purchase of the Port 
Costa facility, the operation had lost almost $5 million. TXI, 
Respondent™s corporate parent, operates businesses around the 
country which specialize in th
e production of cement and ce-
ment-related products. The purchase of the Port Costa facility 
took more than 1 year to complete. The sale was completed on 
January 23, 1996. Maintenance 
activities began at the Port 
Costa facility immediately following the purchase. However, 
the plant did not commence production until February 22, 1996.  
Respondent ran advertisements
 for employees in the San 
Francisco Chronicle on November 19 and 26, 1995. Respon-
dent received 80 applications
 for production and maintenance 
jobs. Of these 80 applications, 32 were from Port Costa em-
ployees. Of the other 48 applicat
ions, only 7 or 8 were deemed 
adequate enough for further review. 
As stated earlier, the sale 
was delayed and Respondent did 
not begin interviewing until January. Milam interviewed some 
of the new applicants in Janua
ry. According to Respondent it 
had not received enough applications. Allegedly at Allen™s 
recommendation, advertisements we
re run in the Contra Costa Times, a local newspaper, on February 9 through 11. The com-

pany received over 200 applicati
ons in response to these adver-tisements. In addition, Respond
ent sought applicants from the 
State Employment Development 
Department and the Private 

Industry Coiuncil. New applicants
 were screened by Yonz and 
Ruth Laudan, from TXI™s human
 resources department. Allen 
interviewed the former employees and the new applicants 
passed on to him by Yonz and 
Laudan. By March 1, Respon-
dent had hired 32 employees. Fi
fteen of these employees (two 
of whom were nonunion employees)
 were former Port Costa 
employees. Seventeen of these em
ployees were new applicants. 
I next turn my attention to 
Respondent™s specific reasons for the failure to hire the 16 employees at issue. Employee Danny 
Dominguez had worked at the plant for approximately 14 years. 
During his last year at Port Costa, Dominguez worked as a 
quarry operator. Dominguez was listed as number 19 on Al-
len™s list of employees according to importance to the opera-
tion. In addition, Dominguez™ name appears on Allen™s startup 
and dream team lists as well as 
three other lists. In December, 
Dominguez was told by Allen that
 he would keep his job. Re-spondent contends that Domingu
ez was not hired because he 
had only 1 year™s experience on the front loader used at the 
quarry. Dominguez did not have experience with two other 
pieces of equipment used by the two quarry operators Respon-
dent now employs. Respondent c
ontends that the two quarry 
operators hired were more qualifi
ed than Dominguez. It appears 
that the two other quarry operators had not been interviewed at 
the time Allen composed the drea
m team. Allen did not explain 
why Dominguez™ name appeared on 
five staffing lists or why 
Dominguez was not offered employ
ment after employee Dave 
Schelhorn did not accept his offer.
 While most of the applicants 
were interviewed by Yonz an
d Allen, Dominguez was inter-
viewed by Jim Milam. Milam 
told Dominguez that Respondent 
did not have unions, did not beli
eve in unions, and did not like 
unions. Employee Dave Schelhorn worked at the plant for 16 years. 
Schelhorn was a quarry operator at the time Port Costa closed 
the facility. Shortly after his interview with Allen and Yonz, 
Schelhorn was offere
d a job as a quarry operator by Allen. 
Allen called Schelhorn at home a
nd offered Schelhorn a job as 
a quarry operator. Allen explai
ned the new employer™s wage 
and benefit package. Schelhorn 
asked Allen whether he would have a helper in the quarry. Allen stated that he was simply 
offering Schelhorn a position. Wh
en Schelhorn did not respond, Allen asked if the employee wa
nted more time to think about 
the job offer. Allen asked Schelhorn to call him back. Allen did 
not receive a call from Schelhor
n. Allen called Schelhorn™s 
home on 2 days and left message
s for Schelhorn to call him. Schelhorn did not call Allen until weeks later. By that time, 
Allen had filled the position. A
ccording to Allen, Schelhorn 
turned down the job. Schelhorn testified that there was confu-
sion as to whether he was to call Allen or whether Allen was to 
call him. I credit Allen™s testimony regarding these events. On 

cross-examination, Schelhorn admitted that he believed that 
Allen wanted to hire him as a quarry operator. I find that Allen 
offered Schelhorn employment and that the failure to hire 
Schelhorn was due to the employee™s failure to accept Allen™s 
job offer. Thus, I find there is no factual basis for the complaint 
allegation that Respondent refused to hire Schelhorn.  
Employee Jesus Esparza worked as a laborer in the quarry 
department. Respondent concedes
 that Esparza was a great laborer. However, it contends th
at his position was eliminated 
and replaced by the position of general plant helper. It contends 
that the general plant helpers it did hire had more experience 
driving rolling stock and were cr
oss-trainable. Robert Jasso 
testified that he had previously tried to cross-train Esparza and 
found him untrainable. The plant helpers hired by Respondent 
had more skills in operating and repairing equipment than 
Esparza. Esparza was listed as
 number 23 on the list of em-
ployees by importance to the operation.  
Employee Jose Escobedo had been a laborer in the quarry. 
On two occassions in the past, Allen had discharged Escobedo. 
On each occassion, Escobedo was reinstated pursuant to settle-
ment of a grievance. On Allen™
s list ranking employees by im-
portance to the plant, Escobedo
 was listed last as number 32. 
Robert Stewart had written letters of recommendation in an 
attempt to aid the employees in
 finding employment. Stewart, 
who had approved Escobedo™s prior terminations, wrote a letter 

for Escobedo but could not bring himself to recommend the employee for hire. Allen did not even grant Escobedo a job 
interview. 
Employee Roberto Esparza worked as a prep plant operator. 
That position is now called the kiln feed operator. Respondent 
intends to automate this positi
on and eliminate the need for 
employees in this cl
assification. Respondent contends that its 
hiring for the kiln feed operator position was based on hiring 
employees with technical skills who could function elsewhere 
in the plant when the kiln feed operation became automated. 
Esparza was listed as number 25
 on the list of employees by 
importance to the operation. He was also listed among the em-

ployees to be let go on the list of keep 58 percent and let go 42 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 82percent. Respondent contends that Roberto Esparza was not 
hired because he was intoxicated at his job interview. 
It is undisputed that when Es
parza arrived at his interview 
with Yonz and Allen his eyes 
were bloodshot. Allen testified that Esparza looked like he was under the influence of an in-

toxicating substance and that 
Esparza was bobbing and weav-
ing during the interview. Yonz testified that Esparza was 
slouched in his chair, his head bobbed, his eyes were bloodshot, 
and his face was red. Yonz beli
eved that Esparza was intoxi-
cated. 
Gina Benevidez testified that
 Esparza was not intoxicated 
but confirmed that Esparza™s eyes were red and that Esparza 
appeared to be very nervous. L
ezlee Wiles also testified that Esparza was not intoxicated but that his eyes were red and he 
appeared to be nervous. Both Wiles and Benevidez heard Yonz 
and Allen discussing Esparza™s a
ppearance and their suspicion 
that he was intoxicated. Esparza 
denied that he had been intoxi-
cated. However, he did admit that his face and eyes were red.  
Although, there is no evidence that Esparza was actually in-
toxicated and I believe he was not intoxicated, the evidence 
does support a finding that Yonz and Allen had a legitimate 
belief that Roberto Esparza was 
intoxicated at the time of his interview. 
Respondent claims it did not hi
re prep plant operator Lucio 
Guiterrez because Guiterrez had fewer skills and abilities than 
those employees it did hire. Allen 
further testified that Guiter-
rez was unable to be cross-trained, had little education, and did 
not read or speak English. Guiterrez had rejected offers from Port Costa to send him to school.
 The kiln feed operators hired 
by Respondent did have more skills in operating and maintain-

ing equipment than Guiterrez. Guiterrez was listed as number 
26 on the list of employees by importance and was among the 
42 percent of employees to be let go on the keep 58-percent list. 
Guiterrez had worked 11 years for Port Costa. 
Employee Estrellita Lewis was on a dream team list ob-
served by Silveira and Aguilar.
 Her name did not appear on the 
dream team list in evidence. However, all of Allen™s lists were 
not preserved. I credit Silveira™s and Aguilar™s testimony that 
he saw Lewis™ name on such a 
list. Lewis was listed as number 
20 on the list of employees by im
portance. Further, on January 
22, Allen had assured Lewis that
 she would be coming back to 
work. Lewis had worked 9 years 
for Port Costa. However, Re-
spondent did not hire Lewis as a kiln feed operator allegedly 
because she did not possess the skills to operate and maintain 
equipment that the new hires posse
ssed. Allen testified that he 
had once tried to cross-train Lewis on the pellet extruder and 

that after a short period of time Lewis told Allen that the job 
was not for her.  
Employee Ricardo Ortiz was working as a relief kiln burner. 
Originally Ortiz was not hired because Respondent hired kiln 
burners with more experience than Ortiz. There were four regu-
lar kiln burner operators and Respondent hired all four in Feb-
ruary. There was no explanation as to why Ortiz was not of-
fered another position. In May, Allen offered Ortiz a job as a 
kiln burner operator. Ortiz had obtained another job and de-
clined the job offer. Ortiz ha
d been listed as number 18 on the 
list of employees by importance. Further, he was an alternate 
on the list of 20 startup employees. Ortiz was included on a list 
of 18 employees as ﬁ kiln equip™™
5 and on the list of the 58 per-cent of the union employees to keep. Respondnet offered no 
explanation as to why Ortiz was not offered a position as a kiln 
feed operator or plant helper.  
Julian Silva had approximately 
33 years of senority at the 
plant. Silva was listed as numbe
r 24 on the list of employees by 
importance. Allen testified that Silva was not hired because of a 
lack of ambition and enthusiasm, poor attendance, patent dis-
like for shift work, lack of transportation, and because of his 
lack of experience and general skills. Silva had been a laborer 
for a long time. He was a prep plant operator at the time of the 
plant closure. Allen testified that he tried to move Silva to 
higher positions at the plant but that Silva was not interested. 
Silva did not have the same skills in operating and maintaining 
equipment as the new hires.  
Employee Ron Zachary had been listed number 27 on the list 
of employees by importance an
d had been listed with the 48 percent of the union employees to be let go. Zachary was not 

hired as a pellet extruder operator because of disciplinary prob-
lems while employed at Port Costa. Zachary made death threats 
to Allen, Supervisor Jasso, a 
shop steward, and other employ-
ees. Zachary had been discharged in 1992 because of threats to 

Jasso. Zachary was reinstated by an arbitrator™s decision. Allen 
credibly testified, ﬁIt is difficult to hire someone who has 
threatened to throw you into a machine.™™ Former Manager 
Robert Stewart had been involved in Zachary™s prior termina-
tions. When Stewart wrote letters, in March 1996, seeking to 
help the former PLA employees 
obtain employment, he did not 
recommend Zachary for employment. I find that because of the 

prior threats to Allen and Jasso, Zachary would not have been 
hired in any event.  
Employee Danny Smith was a load out operator. This posi-
tion, now known as aggregate crus
her operator, is responsible 
for storing and loading fired product and for completing ship-

ping documentation. Smith, who had worked for Port Costa for 
about a year, had already been on
 layoff status before the plant 
closure and sale. Smith testifie
d that when he asked Allen 
whether he should clear out his locker, Allen explained that it 

would not be necessary because Smith would be coming back 
to work. Allen listed Smith as number 31 on the list of 32 em-
ployees by importance. Allen testified that Smith was not hired 
because of his poor work performance and poor attendance 
record. Allen also mentioned th
at Smith had not graduated from high school, had no welding certif
icate, and no trade school or 
apprenticeship experience. During
 Smith™s interview with Yonz 
and Allen, Yonz said, ﬁWow, you have no experience com-
pared to the rest of the people here.™™ Robert Jasso corroborated 
Allen™s testimony that Smith ha
d problems safely operating the 
front loader. Respondent seems to have treated Smith™s lack of 
seniority as reason not to hire 
him even though it chose not to 
treat seniority as a positive 
factor for other employees. 
Employee Chris Preble was a load out operator who had 
been terminated twice by Port Costa. Preble was reinstated 
pursuant to an agreement between Port Costa and the Union. 
Preble was listed as number 29 on the list of employees by 
importance and was included in the list of union employees to 
be let go. Allen testified that 
Preble had a bad temper and got 
into arguments with fellow em
ployees. This testimony was 
                                                          
 5 I find that ﬁkiln equipﬂ is shorthand for kiln feed operator. Employ-
ing Ortiz as a kiln feed operator 
would have allowed Respondent to 
also use Ortiz as a relief kiln burner operator. 
 PACIFIC CUSTOM MATERIALS 83corroborated by two other witne
sses, Robert Jasso and Martin 
Del Torro Sr. In addition, Allen testified that he had received 
customer complaints about Preble. Robert Stewart did recom-
mend Preble for hire. Based on th
e fact that Allen had termi-nated Preble on two occassions and the credible evidence of 
Preble™s troubles with fellow employees, I find that Preble 
would not have been hired in any event. 
Don Davis had worked for Port Costa for 4 years as a me-
chanic. Respondent hired 6 of the 10 mechanics formerly em-
ployed by Port Costa. Davis had been terminated with em-
ployee Mike Elderkin for a safety violation in 1993. These 
employees were reinstated pursuant to an agreement with the 
Union. Allen told Davis that the laid-off employees would be 
hired by Respondent but that the plant would be nonunion. 
Allen testified that Davis had 
a poor attitude, was not a team 
player, was disliked by his fellow employees and that he looked 
for ways to undermine the company. Further, Respondent con-
tends that Davis™ skills do not compare with the mechanics 
hired in his stead. As mentioned above, Respondent received 
applications from very qualifie
d mechanics who had formerly worked at the Mare Island Naval Station. The four mechanics it 
hired instead of Davis and the 
other union mechanics were very 
skilled and experienced employees. Davis had been listed as 
number 28 on the list of employ
ees by importance and was 
listed with the employees to be let go on the let go 42-percent 
list. Michael Elderkin, a mechanic with 9 year™s seniority, had 
been discharged, and later reinstated, with Davis for a safety 
violation. Elderkin was listed 
as number 30 on the list of em-ployees by importance and was 
among the employees to be let 
go on the keep 58-percent list. Allen also testified that Elderkin 
was not hired because he had received warnings for poor per-
formance, had received a suspensi
on for absenteeism, had a bad 
attitude, avoided responding to se
rvice calls, and was very slow 
in performing tasks. Robert Jasso corroborated Allen™s testi-mony regarding Elderkin™s avoida
nce of service calls. Elderkin 
admitted that Allen had complained about his slowness in per-
forming his assignments. In his March 1996 letter of recom-
mendation, Robert Stewart recomme
nded Elderkin for hire as a 
mechanic. Finally, Allen was able to hire employees with weld-
ing certificates and formal trai
ning while Elderkin did not pos-
ses such certificates or training. Based on Elderkin™s position 
on the nondiscrimanotory list of employees by importance and 
the evidence of Allen™s dissatisfaction with Elderkin™s perform-
ance, I find that Allen did not believe that Elderkin was a satis-
factory employee and would not have hired Elderkin in any 
event. 
Steve Thomas was not hired as a mechanic. Thomas had 9 
years™ senority and was listed 
as number 21 on the list of em-ployees by importance to the 
operation. Thomas was not among 
the employees to be hired on th
e keep 58-percent list. Allen 
told Thomas that the laid-off 
employees would be coming back 
to work but that the plant would be nonunion. Jose Fulginiti 
told Ross Gephart that Thomas was a shop steward and that 
Thomas™ qualifications did not ma
tter. Allen testified that the 
other applicants had superior 
talent, experience and certifica-
tions than Thomas. Allen also testified that Thomas was not a 
good team player, had a poor attitude, and worked against the 
goals of the safety committee. According to Allen, Thomas was 
nicknamed ﬁthe engine
er™™ because of Thomas™ insistence that 
his way to perform work was th
e only way. Thomas testified 
that he received the nickname because on one occasion he was 
able to solve a problem that the engineer was unable to solve.  
Horacio Villalobos was a mechanic who was listed on Al-
len™s dream team, keep 58 percent and two other lists. 
Villalobos was listed as number 22 by importance to the opera-
tion. Villalobos had worked for Port Costa since September 1994. Prior to that time, he ha
d worked as a mechanic and 
welder for a contractor performing work at the facility. Allen 
had recruited Villalobos to work for Port Costa. Respondent 
contends that Villalobos was not hired because Respondent was 
able to hire more skilled and experienced mechanics and weld-

ers. In June 1996, Allen attempted to offer Villalobos a job but 
was unable to reach the employee. Villalobos was again offered 
a job in July. Respondent did 
not adequately explain why 
Villalobos was not hired when his name appeared on four of 
Allen™s lists.  
III. ANALYSIS AND CONCLUSIONS 
A. The Failure to Hire 
The General Counsel alleges th
at Respondent failed to con-
sider for employment or to hire the former Port Costa employ-
ees in order to avoid a successorship obligation. 
An employer has no obligation to
 hire all or any of the em-
ployees of a predecessor employer. 
Howard Johnson Co. v. Detroit Local Joint Exec. Bd.
, 417 U.S. 249, 261Œ262 (1974); NLRB v. Burns Security Services
, 406 U.S. 272, 280Œ281 
(1972). However, a new owner ca
nnot refuse to hire the em-
ployees of a predecessor because those employees are affiliated 

with and represented by a union or in order to avoid having to 
recognize and bargain with a union. An employer™s refusal to 
hire for such reasons constitutes discrimination in violation of 
Section 8(a)(3) and (1) of the Act. 
Kallman v. NLRB
, 640 F.2d 
1094 (9th Cir. 1981), enfg. as modified 245 NLRB 78 (1981); 
Packing House & Industr
ial Services v. NLRB
, 590 F.2d 688 
(8th Cir. 1978), enfg. as modified 231 NLRB 735 (1977). 
In Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982), the Board 
announced the following causation test in all cases alleging 
violations of Section 8(a)(3) or violations of Section 8(a)(1) 
turning on employer motivation.
 First, the General Counsel 
must make a prima facie showing sufficient to support the in-
ference that protected conduct wa
s a ﬁmotivating factor™™ in the 
employer™s decision. Upon such a 
showing, the burden shifts to 
the employer to demonstrate th
at the same action would have taken place even in the absen
ce of the protected conduct. The 
United States Supreme Court approved and adopted the 
Board™s Wright Line test in 
NLRB v. Transportation Corp., 462 
U.S. 393, 399Œ403 (1983). In 
Manno Electric
, 321 NLRB 278, 
280 fn. 12 (1996), the Board restated the test as follows: The 
General Counsel has the burden to persuade that antiunion sen-
timent was a substantial or motivating factor in the challenged 
employer decision. The burden of 
persuasion then shifts to the 
employer to prove its affirmativ
e defense that it would have taken the same action even if the employees had not engaged in 
protected activity.  
As the Board stated in 
U.S. Marine Corp
., 293 NLRB 699, 
670 (1989):  The Board has held that the following factors are among those 
that establish that a new owner has violated Section 8(a)(3) in 
refusing to hire employees of th
e predecessor: substantial evi-
dence of union animus; lack of a convincing rationale for re-
fusal to hire the predecessor™s 
employees; inconsistent hiring 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 84practices or overt acts or condu
ct evidencing a discriminatory 
motive; and evidence supporting 
a reasonable inference that 
the new owner conducted its staffing in a manner precluding 
the predecessor™s employees from being hired as a majority of 
the new owner™s overall work force to avoid the Board™s suc-
cessorship doctrine. [Footnote omitted.] 
 It is unquestioned that the General Counsel must establish 
unlawful motive or union animus 
as part of his prima facie 
case. If the unlawful purpose is not
 present or implied, the em-
ployer™s conduct does not violate the Act. 
Abbey Island Park 
Manor, 267 NLRB 163 (1983); Howard Johnson Co., 209 NLRB 1122 (1974). However, direct evidence of union animus 
is not necessary to support a finding of discrimination. The 
motive may be inferred from the totality of the circumstances 
proved. Fluor Daniel, Inc., 311 NLRB 498 (1993); 
Asociación Hospital del Maestro
, 291 NLRB 198, 204 (1988).  
I find strong evidence of union an
imus present in this case. 
First, Mel Brekus, a TXI vice president, told the Port Costa 
managerial and administrative 
employees that Respondent™s 
facility would be nonunion and that Respondent would be 
breaking up the union. Second,
 Lee Allen made numerous statements revealing an unlawful 
intention to limit the hiring of 
the former union-represented employees. Allen initially told 
employees that they shouldn™t worry because they were coming 
back to work. Consistent with 
those statements, in December 
and January, Allen told Ross Gepha
rt that he intended to hire 
back 90 percent of the employees. However, in February, Allen 
told employee Gary Silveira that Respondent had strict rules on 
how he could rehire and that it was a ﬁnumbers thing.™™ Allen 
told former vice president Robert Stewart that he had been told 
he could only hire 49 percent of
 the former plant employees 
and that the percentage had been lowered to 46 percent. Allen 
told Stewart that the purpose was so that the employees would 
not have voting rights. Further,
 Allen told Lezlee Wiles and 
Gina Benevidez that he could 
only hire a percentage of the 
employees because Respondent did not want the Union back in. 
Not only do Allen™s statements 
establish that Respondent™s motive was to avoid hiring union
 members but, more signifi-cantly, they constitute an outright confession that Respondent 
was attempting to avoid any ob
ligation to the Union under the 
successorship doctrine by hiring less than a majority of the Port 
Costa employees. 
American Petrofina Co. of Texas
, 247 NLRB 183 (1980).  Third, the statements made by Fulginiti to Ross Gephart are 
strong admissions that Respondent 
was seeking to avoid hiring 

a majority of the union employees. Fulginiti told Gephart that 
Steven Thomas was not hired because Thomas was a union 

steward. More importantly, Fulginiti said that qualifications did 
not matter because Allen had been given orders to hire back 
less than 50 percent of Port Costa™s employees. 
Fourth and most important, the dream team list and other 
lists prepared by Allen demonstr
ate that Allen was constantly 
checking the percentage of ﬁ
union™™ employees in the produc-
tion and maintenance departments.
 His lists clearly draw a dis-
tinction between ﬁnew hires,™™
 ﬁnonunion™™ former employees, 
and the former ﬁunion™™ employee
s. Allen would have no need 
to record the union status of employees unless such status was a 

relevant factor in the hiring process. See 
Hubacher Cadillac
, 267 NLRB 960, 968 (1983). Further, Allen did not offer a credible reason for the failure to hire Villalobos and 
Dominguez whose names appear on four and five of Allen™s 
lists respectively. I have drawn the inference that the reason 
these employees were not hired 
was that Allen, as he told 
Wiles, Benevidez, Silveira, and 
Stewart, was seeking to avoid 
hiring a majority of the former Port Costa employees. 
Respondent™s hiring practices at Port Costa, the union facil-ity, differ from the Olancha a
nd Frazier nonunion facilities. At 
the nonunion, facilities Respondent hired the former PLA em-

ployees. At those faci
lities Respondent did 
not seek more ap-plicants by a second round of 
newspaper advertisements. Fur-
ther, Respondent™s hiring practices
 at the Port Costa facility 
differ between union and nonunion employees. Respondent 
hired, with one exception, the nonunion administrative employ-
ees at Port Costa. It appears Respondent did not even interview 
outside applicants for these nonunion positions. The two 
nonunion mechanics were hired 
before union mechanics who were listed higher on Allen™s list of employees ranked by 
importance to the operation. As 
noted earlier, Allen™s various 
lists of potential hires reveal that Allen was particularly 

concerned with the percentage
 of union employees that he 
hired. Allen drew a distinction between the two nonunion 
mechanics and the union members. The evidence establishes 
that the strongest motive in Re
spondent™s hiring decisions was 
to avoid hiring as a majority of its employees the Port Costa 
production and maintenance employees repr
esented by the 
Union.   
The burden shifts to the employer to demonstrate that the al-
leged discriminatees would not 
have been hired even in the 
absence of their protected conduct. An employer cannot carry 
its Wright Line burden simply by showi
ng that it had a legiti-mate reason for the action, but must ﬁpersuade™™ that the action 
would have taken place even ab
sent the protected conduct ﬁby a 
preponderance of the evidence.™™ 
Centre Property
 Manage-
ment, 277 NLRB 1376 (1985); Roure Betrand Dupont
, Inc., 271 NLRB 443 (1984). Where, as he
re, General Counsel makes 
out a strong prima facie case under 
Wright Line, the burden on 
Respondent is substantial to overcome a finding of discrimina-tion. Eddyleon Chocolate Co
., 301 NLRB 887, 890 (1991).  
As stated earlier, only 15 (13 union and 2 nonunion) of the 
32 bargaining unit employees we
re hired. While Respondent 
has established that the plant lo
st money under its predecessor™s 
operation, it does not follow that
 Respondent has established a defense for its actions. Respondent
 hired Lee Allen and, with 
one exception, Port Costa™s managerial and administrative staff. 
The hiring of Allen and his staf
f minimizes any argument that 
Respondent held the employees accountable for its predeces-

sor™s poor performance. I find a l
ack of credible evidence that 
Respondent™s hiring was based on a belief that the employees 
were the cause of the financial 
losses suffered by Port Costa.  
I find no merit in Respondent™s argument that its new hires 
also had union backgrounds. As Allen™s lists or rosters indicate, Respondent was attempting to avoi
d hiring as a majority of its 
employees persons who had previ
ously been represented by the 
Union in the Port Costa fac
ility. Allen counted as nonunion 
every new hire without regard to
 whether or not that person had 
previously been represented by a union. 
I am not persuaded by Respondent
™s argument that at most it 
would have hired the employees 
listed on the dream team list. 
Allen had expressed an intent to hire all or 90 percent of the 
employees. It is clear that by the time Allen began drafting the 
dream team lists, he had been told
 of the hiring limits. The lists 
appear to be drafted in an attempt to secure the best work force 
while still hiring an employee co
mplement that would not result 
in a sucessorship obligation. It does not appear that Allen™s 
 PACIFIC CUSTOM MATERIALS 85lists, except for the list by orde
r of importance, are free from 
discrimination. As to six employees, I fi
nd that Respondent has demon-
strated that the same action woul
d have taken place even in the 
absence of the employees™ prot
ected conduct. First employee 
David Schelhorn was offered em
ployment by Allen. It was 
Schelhorn who raised the question of whether he would be 
assigned a helper. Allen did not plan to, and did not, operate the 
quarry with assigned helpers. 
Allen did have general plant helpers but not full-time helpers assigned to the quarry opera-
tors. Allen gave Schelhorn time to think over the offer and 
attempted to contact Schelhorn.
 It was Schelhorn who delayed 
in returning Allen™s messages. 
I find nothing discriminatory in 
Allen™s actions toward Schelhorn. 
Allen had previously discharg
ed Jose Escobedo on two oc-cassions. He ranked Escobedo la
st on the list of employees 
according to importance to the operation. Further, Stewart did 

not recomend Escobedo for hire. 
Given the opportunity to se-
lect employees, Allen would not 
have chosen Escobedo even if 
he were hiring back 90 percent of the employees. 
The evidence indicates that Roberto Esparza arrived at his 
job interview with a red face 
and bloodshot eyes. Yonz and Allen believed that Esparza appeared to be intoxicated. Drug 

testing and a physical were requir
ed of all new hires. Further, 
the company had a policy of drug and alcohol testing for its 
entire work force. I accept Respondent™s defense that Roberto 
Esparza was not hired because of 
his appearance at his job in-
terview.  
Employee Ronald Zachary had been discharged in the past 
for misconduct which included threat
s to supervisors. As Allen 
testified, ﬁit is difficult to hire someone who has threatened to 
throw you into a machine.™™ Robert Stewart did not recommend 
Zachary for hire. I find that even absent its discriminatory mo-
tive, Respondent would not have
 hired Zachary. Similarly, 
employee Chris Preble had on tw
o prior occassions been termi-nated for what Allen deemed to 
be misconduct. Fu
rther, Preble had gotten into disputes with fe
llow employees. Finally, I have 
found that Allen did not believe th
at Mike Elderkin was a satis-
factory employee and would not have hired Elderkin in any 
event.  
Respondent did hire qualified 
employees, in some cases 
overqualified employees, in pla
ce of the 16 employees at issue 
here. However, it is not clear th
at absent its discriminatory 
intent, Respondent would have even been aware of such appli-
cants. Initially Allen was prepared to hire approximately 90 

percent of the former Port Costa employees. The first newspa-
per advertisements drew responses from applicants that in Al-
len™s view were qualified to ﬁflip burgers.™™ The second round 
of newspaper advertisements appears to be as a result of the 
plan to avoid a successorship obligation. ﬁWhen a successor 

has discriminated in hiring, it can be inferred that substantially 
all the former employees would ha
ve been retained absent the 

unlawful discrimination.™™ 
American Press
, 280 NLRB 937, 
938 (1986), citing Love™s Barbeque Restaurant, 245 NLRB 78 
(1979). Thus, except for the six 
employees mentioned above, I 
have found that Respondent has 
not established its burden un-der Wright Line that the same action would have taken place 
absent the unlawful motivation. 
In sum, I find that Respondent fa
iled to hire the former em-
ployees of Port Costa because it was seeking to avoid a succes-
sorship obligation of recognizing and bargaining with the Un-
ion. I further find that employ
ee Dave Schelhor
n was offered a 
job and that failure to hire Schelhorn was not discriminatory. 
Finally, I find that Respondent 
would not have hired employees 
Roberto Esparza, Ronald Zachary, Michael Elderkin, Chris 
Preble, and Jose Escobedo, even in the absence of their pro-
tected status. As to the other 10 employees at issue herein, I 
find that Respondent has not produced sufficient evidence in its 
defense to overcome the strong evidence of intentional dis-
crimination in order to avoid 
a successorship obligation to bar-
gain with the Union. 
B. The Independent 8(a)(1) Violations 
Respondent™s handbook provides: 
     UNIONS 
 There is no need for unions at TXI and no employee is re-
quired to be a member of a unio
n to work for this company. 
 No discrimination is made because a person is or is not a 

member of a union. All employees are treated fairly and 
an employee who would want to become a member of a union in 

the future should expect nothing more than an employee who 
is not a union member
. [Emphasis added.] 
 Third party representation (unions) provides none of the 
wages and benefits paid by this company. Our wages and 
benefits depend on what we do with our job opportunities 
both as individuals and as a team. Job security for each of us 
depends, in great part, on how well we do our jobs. 
 If a person attempts to pressure you into joining or supporting 

a union against your best judgment, you should report it to 
your supervisor. As an employee of TXI, you are not required 
to sign any cards or statements authorizing a third party to act 
on your behalf. Intimidation or coercion of any employee 
concerning the right to refrain fr
om joining a union will not be 
tolerated. 
 The General Counsel citing 
Forrest City Grocery Co
., 306 NLRB 723, 728 (1992), and 
Heartland of Lansing Nursing Home, 307 NLRB 152, 158 (1992), contends that the under-
lined portion of the handbook section on UNIONS violates 
Section 8(a)(1) of the Act because it ﬁeffectively tells employ-
ees that it would be futile for them to consider joining a union 
or unionizing.™™ I find the cases cited by the General Counsel to 
be inapposite. In those cases 
the respondents told employees 
that it was inevitable that there would be a strike and that the 

employees would gain nothing or lo
se their jobs as a result of 
such a strike. The language at issu
e here, in context, states that 
employees will be treated fair
ly and without discrimination 
whether or not they are union me
mbers. I do not find that the 
section on unions implies that Re
spondent will not bargain in 
good faith with a union duly recognized or certified. Respon-

dent is not required to inform employees of the possible bene-
fits of union representation. In th
e absence of an implied threat 
or promise of benefits, Respondent is entitled, under Section 
8(c) of the Act, to freely expr
ess its opinion that the company 
does not need a union.  
The credible evidence establishes that Mel Brekhus, a vice 
president of TXI, told the managerial and administrative em-
ployees, including office worker
s Benevidez and Wiles, that 
after Respondent took over the operation it would not be union 
and that Respondent would break up the Union. I find such 
statements to be coercive and violative of Section 8(a)(1) of the 
Act. 
Potter™s Chalet Drug, 233 NLRB 15, 20 (1977), enfd. mem. 584 F.2d 980 (9th Cir. 1978).  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 86During March some of the former Port Costa employees en-
gaged in picketing at Responden
t™s facility. Lee Allen after 
seeing a picture of employee 
Danny Smith in the newspaper 
told Gary Silveira that Smith had a big mouth and would never 
work at the plant again. Such a statement implies that employ-
ees who engaged in lawful picketing would not be hired by 
Respondent. Thus, I find that this
 statement violated Section 
8(a)(1) of the Act. At the heari
ng Allen attempted to justify this 
statement by claiming that Smith had directed racial slurs to-
wards him during the picketing.
 However, Allen never ex-
plained his remarks to Silveira. 
Accordingly, I do not find Al-
len™s remarks to be la
wful under the Act. 
C. Respondent is a Successor Employer 
The threshold test for determining sucessorship is: (1) 
whether a majority of the new employer™s work force in an 
appropriate unit are former employees of the predecessor em-
ployer and, (2) whether the business of both employers is es-
sentially the same, whether the employers of the alleged suc-
cessor are doing the same jobs 
in the same working conditions under the same supervisors; and whether the new employer has 
the same production process, 
produces the same products, and 
basically has the same
 body of customers. 
Fall River Dyeing v.
 NLRB, 482 U.S. 27 (1987). In Fall River
 the Court made it 
clear that the factors set forth 
above for determining whether a new employer has continued the same business as the predeces-
sor are to be assessed primarily from the perspective of the 
employees. The question is whet
her those employees who have 
been retained will view their jo
b situation as essentially unal-
tered. 
Respondent meets all the criteria for the finding of succes-
sorship. Had Respondent not disc
riminated in its hiring, it 
would have hired 23 of the former union employees at Port 

Costa. That group would have constituted a majority of the 
employees in an appropriate production and maintenance bar-
gaining unit.
6 Respondent has substantia
lly continued the same 
operations at the same plant. The former employees that were 

hired were doing the same jobs
 under the same supervisors as they did when PLA operated th
e plant. Respondent was using 
the same machinery, same e
quipment and methods of produc-tion. While Respondent confined its operation to lightweight 
aggregate products and did not pe
rform soil remediation like its 
predecessor,
7 that factor does not appear to be substantial be-
cause only 20 percent of Port 
Costa™s revenues were derived 
from soil remediation. The changes made by Respondent in the 

operation did not effect the basic jobs and duties of employees. 
Respondent used essentially th
e same suppliers as PLA and 
sold its products to substantially the same customers. Respon-dent intends to make changes in the future. These changes 
would not negate a finding of successorship. The totality of the 
circumstances clearly establishes that there is a substantial con-
                                                          
 6 If the 2 nonunion mechanics are excluded from the bargaining unit 
as they were under the collective-bargaining agreement, the former 
employees would have represented 
23 out of 30 employees. If the 2 
nonunion mechanics are counted, former employees would have repre-
sented 25 out of 32 unit employees. Either way, absent discrimination, 
Respondent would have hired as a majority of its work force, employ-
ees formerly employed by its predecessor. 
7 Respondent did advertise its soil remediation process at trades 
shows. Further, Respondent admitted 
that it intended to perform soil 
recovery services. 
tinuity between PLA™s Port Co
sta operation and Respondent™s 
Port Costa operation.  
As stated earlier, I found that
 Respondent failed and refused 
to hire employees to avoid a 
successorship obligation, I find 
that Respondent has a statutory obligation to recognize and 
bargain with the Union. Because Respondent unlawfully re-
fused to hire employees in orde
r to avoid a successorship obli-
gation, it is appropriate to fi
nd that Respondent had a statutory 

obligation to adhere to the em
ployment conditions of the col-
lective-bargaining agreement between its predecessor and the 
Union from the initiation of
 its successor operation. 
Galloway 
School Lines, 321 NLRB 1422 (1996). Respondent had a statu-
tory obligation to bargain with the union prior to making any 
changes in that status quo. Thus, I find that Respondent vio-
lated Section 8(a)(5) and (1) of
 the Act by making unilateral 
changes in employment conditions
 without first bargaining with 
the Union. 
THE REMEDY 
Having found that Respondent engaged in unfair labor prac-
tices, I shall recommend that it be
 ordered to cease and desist 
therefrom and that it take certain affirmative action to effectu-

ate the policies of the Act. Accordingly, Respondent will be 
ordered to offer Donald Davi
s, Danny Dominguez, Jesus Es-
parza, Lucio Guiterrez, Estrellita Lewis, Ricardo Ortiz, Julian 
Silva, Danny Smith, Steve Th
omas, and Horacio Villalobos 
immediate employment to the positions from which they were 
unlawfully excluded from employment, dismissing, if neces-
sary, anyone who may have been
 hired or assigned to perform the work they would have been performing if they had not been 

unlawfully denied employment or
, if those positions no longer 
exist, to substantially equivale
nt positions, without prejudice to 
their seniority or other right
s and privileges. Additionally 
Respondent shall be required to
 make the employees whole for 
any loss of earnings they may have suffered by reason of the 
discrimination against them, with backpay to be computed on a 
quarterly basis, making deduc
tions for interim earnings, 
F. W. 
Woolworth Co., 90 NLRB 289 (1950), and with interest to be 

provided in the manner prescribed in 
New Horizons for the 
Retarded, 283 NLRB 1173 (1987).  
Further, Respondent will be or
dered to recognize and bargain 
with the Union and to retroac
tively restore the working condii-
tons that existed under the Union™s collective-bargaining con-
tract with the predecessor Port Costa Materials until such time 
as the Respondent and the Union 
bargain to agreement or im-
passe, and to make whole all bargaining unit employees in a 

manner consistent with the contract™s provisions. The remission 
of wages and benefits shall be computed as in 
Ogle Protection
 Service, 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971), plus interest as prescribed in 
New Horizons for the Re-
tarded, supra. 
CONCLUSIONS OF LAW  
1. The Respondent, Pacific Custom
 Materials, Inc., a wholly-
owned subsidiary of Texas Indust
ries, Inc., is an employer en-
gaged in commerce within the meaning of Section 2(6) and (7) 
of the Act. 2. The Union, Warehouse Uni
on Local 6, International 
Longshoremen™s and Warehousemen™s Union, AFLŒCIO, is a labor organization within the meaning of the Act. 
3. The Respondent has violated Section 8(a)(3) and (1) of the 
Act by refusing to hire the following employees because the 
 PACIFIC CUSTOM MATERIALS 87employees were affiliated with 
the Union and/or in order to 
avoid having to recognize and bargain with the Union: 
 Donald Davis Ricardo Ortiz 
Danny Dominguez 
Julian Silva 
Jesus Esparza 
Danny Smith 
Lucio Guiterrez 
Steven Thomas 
Estrellita Lewis 
Horacio Villalobos 
 4. The Respondent has violated Section 8(a)(1) of the Act by 
threatening that Respondent woul
d not allow its employees to 
engage in union activities, that
 employees would be subjected 
to drug and alcohol testing for te
stifying before the Board, and 
that employees would be retali
ated against for engaging in 
picketing.  On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
8   ORDER The Respondent, Pacific Custom Materials, Inc., Port Costa, 
California, a wholly owned subsid
iary of Texas Industries, Inc., 
its officers, agents, successors, and assigns, shall 
1. Cease and desist from  
(a) Refusing to consider for em
ployment and/or refusing to 
hire employees because of their affiliation with a labor organi-
zation or in order to avoid havi
ng to recognize and bargain with 
Warehouse Union Local 6, Inte
rnational Longshoremen™s and 
Warehousemen™s Union, AFLŒCIO. 
(b) Refusing to recognize and bargain in good faith with the 
Union as the exclusive collective-bargaining representive of its 
production and maintenance employees at its Port Costa, Cali-
fornia facility. 
(c) Unilaterally changing wages,
 hours, and other terms and 
conditions of employment without
 first bargaining about these 
changes with the Union. 
(d) Threatening employees with
 retaliation for engaging in 
union activities, testifying at a Board hearing, or for engaging 

in lawful picketing activity. 
(e) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them in Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer em-
ployment to the following named employees to the jobs for 
which they would have been hired or, if those jobs no longer 
exist, to substantially equivale
nt positions, without prejudice to 
the seniority or any other rights or privileges they would have 
enjoyed had they been hired in February 1996: 
 Donald Davis Ricardo Ortiz 
Danny Dominguez 
Julian Silva 
Jesus Esparza 
Danny Smith 
Lucio Guiterrez 
Steven Thomas 
Estrellita Lewis 
Horacio Villalobos 
                                                             
                                                           
8 All motions inconsistent with th
is recommended Order are denied. 
If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
(b) Make whole the above-men
tioned employees for any and 
all losses incurred as a result of Respondent™s unlawful dis-
crimination against them, with interest, as provided in the rem-
edy section of this decision. 
(c) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful refusals to hire and, 
within 3 days thereafter, notify each of the employees named 
above in writing that this has be
en done and that the discipline 
found unlawful herein will not be
 used against them in any 
way. 
(d) Recognize and, on request, ba
rgain collectively with the 
Union as the exclusive representative of the Respondent™s pro-
duction and maintenance employees 
at its Port Costa, Califor-
nia facility, with regard to wa
ges, hours, and other terms and 
conditions of employment and, if agreement is reached, em-
body it in a signed agreement. 
(e) On request of the Union, rescind any departures from 
terms and conditions of employme
nt that existed prior to Re-
spondent™s takeover of PLA™s Po
rt Costa Materials operation, 
retroactively restore preexisting
 terms and conditions of em-
ployment, and make whole the 
bargaining unit employees by 
remitting all wages and benefits that would have been paid 
absent such unilateral changes from on or about February 22, 
1996, until it negotiates in good fa
ith with the Union to agree-
ment or to impasse. 
(f) Preserve and, within 14 days
 of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (g) Within 14 days after service by the Regional Director, 
post at its Port Costa, California 
facilities copies, in English and 
Spanish, of the attached
 notice marked ﬁAppendix.ﬂ9 Copies of 
the notice, on forms provided by the Regional Director for Re-
gion 32, after being signed by 
Respondent™s authorized repre-
sentative, shall be posted by 
Respondent and maintained by it 
for 60 consecutive days thereafter in conspicuous places, in-

cluding all places where notices to employees are customarily 
posted. Reasonable steps shall be
 taken by Respondent to en-
sure the notices are not altered, defaced, or covered by other 
material. In the event that, during the pendency of these pro-
ceedings, Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, Respondent shall dupli-cate and mail, at its own expense, a copy of the notice to all 

current and former employees em
ployed by Respondent at any 
time since February 22, 1996. 
(h) Within 21 days after service by the Regional Director, 
file with the Regional Director a sworn certification of a re-
sponsible official on a form provided by the Region attesting to 
the steps that Respondent has taken to comply.  
   9 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Board™™ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.™™ 
